     Case 2:20-cv-00844-PSG-MRW Document 1 Filed 01/28/20 Page 1 of 16 Page ID #:1




 1     Todd M. Friedman (SBN 216752)
       Adrian R. Bacon (SBN 280332)
 2     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3     21550 Oxnard St., Suite 780
       Woodland Hills, CA 91367
 4     Phone: 323-306-4234
 5     Fax: 866-633-0228
       tfriedman@toddflaw.com
 6
       abacon@toddflaw.com
 7     Attorneys for Plaintiff
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
                                            )     Case No.
11    TERRY FABRICANT, individually         )
      and on behalf of all others similarly )     CLASS ACTION
12
      situated,                             )
13                                          )     COMPLAINT FOR VIOLATIONS
14    Plaintiff,                            )     OF:
                                            )
15           vs.                            )        1.      NEGLIGENT VIOLATIONS
                                                             OF THE TELEPHONE
16                                          )                CONSUMER PROTECTION
      UNITED BUSINESS FUNDING, LLC, )                        ACT [47 U.S.C. §227(b)]
17                                                   2.      WILLFUL VIOLATIONS
      and DOES 1 through 10, inclusive, and )
                                                             OF THE TELEPHONE
18    each of them,                         )                CONSUMER PROTECTION
19                                          )                ACT [47 U.S.C. §227(b)]
      Defendant.                            )        3.      NEGLIGENT VIOLATIONS
20                                                           OF THE TELEPHONE
                                            )                CONSUMER PROTECTION
21                                          )                ACT [47 U.S.C. §227(c)]
                                            )        4.      WILLFUL VIOLATIONS
22                                                           OF THE TELEPHONE
                                            )                CONSUMER PROTECTION
23                                          )                ACT [47 U.S.C. §227(c)]
24
                                            )
                                            )
25                                          )     DEMAND FOR JURY TRIAL
26
27          Plaintiff TERRY FABRICANT (“Plaintiff”), individually and on behalf of
28    all others similarly situated, alleges the following upon information and belief


                                CLASS ACTION COMPLAINT
                                            -1-
     Case 2:20-cv-00844-PSG-MRW Document 1 Filed 01/28/20 Page 2 of 16 Page ID #:2




 1    based upon personal knowledge:
 2                                  NATURE OF THE CASE
 3          1.        Plaintiff brings this action individually and on behalf of all others
 4    similarly situated seeking damages and any other available legal or equitable
 5    remedies resulting from the illegal actions of UNITED BUSINESS FUNDING,
 6    LLC (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff
 7    on Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
 8    Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, specifically the
 9    National Do-Not-Call provisions, thereby invading Plaintiff’s privacy.
10                                 JURISDICTION & VENUE
11          2.        Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
12    a resident of California, seeks relief on behalf of a Class, which will result in at
13    least one class member belonging to a different state than that of Defendant, a New
14    York limited liability company. Plaintiff also seeks up to $1,500.00 in damages for
15    each call in violation of the TCPA, which, when aggregated among a proposed
16    class in the thousands, exceeds the $5,000,000.00 threshold for federal court
17    jurisdiction. Therefore, both diversity jurisdiction and the damages threshold under
18    the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
19    jurisdiction.
20          3.        Venue is proper in the United States District Court for the Central
21    District of California pursuant to 28 U.S.C. § 1391(b) and because Defendant does
22    business within the State of California and Plaintiff resides within the County of
23    Los Angeles.
24                                           PARTIES
25          4.        Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person
26    residing in Los Angeles County, California and is a “person” as defined by 47
27    U.S.C. § 153 (39).
28          5.        Defendant, UNITED BUSINESS FUNDING, LLC (“Defendant”) is


                                    CLASS ACTION COMPLAINT
                                                 -2-
     Case 2:20-cv-00844-PSG-MRW Document 1 Filed 01/28/20 Page 3 of 16 Page ID #:3




 1    a business financing company, and is a “person” as defined by 47 U.S.C. § 153
 2    (39).
 3            6.    The above named Defendant, and its subsidiaries and agents, are
 4    collectively referred to as “Defendants.” The true names and capacities of the
 5    Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 6    currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 7    names. Each of the Defendants designated herein as a DOE is legally responsible
 8    for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 9    Complaint to reflect the true names and capacities of the DOE Defendants when
10    such identities become known.
11            7.    Plaintiff is informed and believes that at all relevant times, each and
12    every Defendant was acting as an agent and/or employee of each of the other
13    Defendants and was acting within the course and scope of said agency and/or
14    employment with the full knowledge and consent of each of the other Defendants.
15    Plaintiff is informed and believes that each of the acts and/or omissions complained
16    of herein was made known to, and ratified by, each of the other Defendants.
17                               FACTUAL ALLEGATIONS
18            8.    Beginning in or around December 2017, Defendant contacted Plaintiff
19    on Plaintiff’s cellular telephone number ending in -1083, in an attempt to solicit
20    Plaintiff to purchase Defendant’s services.
21            9.    Defendant used an “automatic telephone dialing system” as defined
22    by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
23            10.   Defendant contacted or attempted to contact Plaintiff from telephone
24    numbers (718) 594-1625 and (631) 468-8926, confirmed to be Defendant’s
25    numbers.
26            11.   Defendant’s calls constituted calls that were not for emergency
27    purposes as defined by 47 U.S.C. § 227(b)(1)(A).
28            12.   During all relevant times, Defendant did not possess Plaintiff’s “prior


                                  CLASS ACTION COMPLAINT
                                                -3-
     Case 2:20-cv-00844-PSG-MRW Document 1 Filed 01/28/20 Page 4 of 16 Page ID #:4




 1    express consent” to receive calls using an automatic telephone dialing system or an
 2    artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
 3    227(b)(1)(A).
 4          13.    Further, Plaintiff’s cellular telephone number ending in -1083 had
 5    been on the National Do-Not-Call Registry well over thirty (30) days prior to
 6    Defendant’s initial call.
 7          14.    Defendant placed multiple calls soliciting its business to Plaintiff on
 8    his cellular telephone ending in -1083 in or around December 2017.
 9          15.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
10    64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
11          16.    Plaintiff received at least one solicitation call from Defendant within
12    a 12-month period.
13          17.    On January 2, 2018, Plaintiff requested through counsel that
14    Defendant stop calling him, thus revoking any prior express consent that had
15    existed and terminating any established business relationship that had existed, as
16    defined under 16 C.F.R. 310.4(b)(1)(iii)(B).
17          18.    Despite this, Defendant continued to call Plaintiff in an attempt to
18    solicit its services and in violation of the National Do-Not-Call provisions of the
19    TCPA.
20          19.    Upon information and belief, and based on Plaintiff’s experiences of
21    being called by Defendant after requesting they stop calling, and at all relevant
22    times, Defendant failed to establish and implement reasonable practices and
23    procedures to effectively prevent telephone solicitations in violation of the
24    regulations prescribed under 47 U.S.C. § 227(c)(5).
25                                CLASS ALLEGATIONS
26          20.    Plaintiff brings this action individually and on behalf of all others
27    similarly situated, as a member of the four proposed classes (hereafter, jointly, “The
28    Classes”).


                                  CLASS ACTION COMPLAINT
                                               -4-
     Case 2:20-cv-00844-PSG-MRW Document 1 Filed 01/28/20 Page 5 of 16 Page ID #:5




 1          21.     The class concerning the ATDS claim for no prior express consent
 2    (hereafter “The ATDS Class”) is defined as follows:
 3
                    All persons within the United States who received any
 4                  solicitation/telemarketing   telephone   calls    from
 5                  Defendant to said person’s cellular telephone made
                    through the use of any automatic telephone dialing
 6
                    system or an artificial or prerecorded voice and such
 7                  person had not previously consented to receiving such
 8
                    calls within the four years prior to the filing of this
                    Complaint
 9
10          22.     The class concerning the ATDS claim for revocation of consent, to the
11    extent prior consent existed (hereafter “The ATDS Revocation Class”) is defined
12    as follows:
13
                    All persons within the United States who received any
14
                    solicitation/telemarketing     telephone      calls    from
15                  Defendant to said person’s cellular telephone made
                    through the use of any automatic telephone dialing
16
                    system or an artificial or prerecorded voice and such
17                  person had revoked any prior express consent to receive
18                  such calls prior to the calls within the four years prior to
                    the filing of this Complaint.
19
20
            23.     The class concerning the National Do-Not-Call violation (hereafter
21
      “The DNC Class”) is defined as follows:
22
23                  All persons within the United States registered on the
                    National Do-Not-Call Registry for at least 30 days, who
24
                    had not granted Defendant prior express consent nor had
25                  a prior established business relationship, who received
26                  more than one call made by or on behalf of Defendant
                    that promoted Defendant’s products or services, within
27                  any twelve-month period, within four years prior to the
28                  filing of the complaint.


                                  CLASS ACTION COMPLAINT
                                                -5-
     Case 2:20-cv-00844-PSG-MRW Document 1 Filed 01/28/20 Page 6 of 16 Page ID #:6




 1
 2
            24.    The class concerning the National Do-Not-Call violation following

 3
      revocation of consent and prior business relationship, to the extent they existed

 4
      (hereafter “The DNC Revocation Class”) is defined as follows:

 5                 All persons within the United States registered on the
 6                 National Do-Not-Call Registry for at least 30 days, who
                   received more than one call made by or on behalf of
 7
                   Defendant that promoted Defendant’s products or
 8                 services, after having revoked consent and any prior
 9
                   established business relationship, within any twelve-
                   month period, within four years prior to the filing of the
10                 complaint.
11
12          25.    Plaintiff represents, and is a member of, The ATDS Class, consisting
13    of all persons within the United States who received any collection telephone calls
14    from Defendant to said person’s cellular telephone made through the use of any
15    automatic telephone dialing system or an artificial or prerecorded voice and such
16    person had not previously not provided their cellular telephone number to
17    Defendant within the four years prior to the filing of this Complaint.
18          26.    Plaintiff represents, and is a member of, The ATDS Revocation Class,
19    consisting of all persons within the United States who received any
20    solicitation/telemarketing telephone calls from Defendant to said person’s cellular
21    telephone made through the use of any automatic telephone dialing system or an
22    artificial or prerecorded voice and such person had revoked any prior express
23    consent to receive such calls prior to the calls within the four years prior to the
24    filing of this Complaint.
25          27.    Plaintiff represents, and is a member of, The DNC Class, consisting
26    of all persons within the United States registered on the National Do-Not-Call
27    Registry for at least 30 days, who had not granted Defendant prior express consent
28    nor had a prior established business relationship, who received more than one call


                                  CLASS ACTION COMPLAINT
                                              -6-
     Case 2:20-cv-00844-PSG-MRW Document 1 Filed 01/28/20 Page 7 of 16 Page ID #:7




 1    made by or on behalf of Defendant that promoted Defendant’s products or services,
 2    within any twelve-month period, within four years prior to the filing of the
 3    complaint.
 4          28.    Plaintiff represents, and is a member of, The DNC Revocation Class,
 5    consisting of all persons within the United States registered on the National Do-
 6    Not-Call Registry for at least 30 days, who received more than one call made by or
 7    on behalf of Defendant that promoted Defendant’s products or services, after
 8    having revoked consent and any prior established business relationship, within any
 9    twelve-month period, within four years prior to the filing of the complaint.
10          29.    Defendant, its employees and agents are excluded from The Classes.
11    Plaintiff does not know the number of members in The Classes, but believes the
12    Classes members number in the thousands, if not more. Thus, this matter should
13    be certified as a Class Action to assist in the expeditious litigation of the matter.
14          30.    The Classes are so numerous that the individual joinder of all of its
15    members is impractical. While the exact number and identities of The Classes
16    members are unknown to Plaintiff at this time and can only be ascertained through
17    appropriate discovery, Plaintiff is informed and believes and thereon alleges that
18    The Classes includes thousands of members. Plaintiff alleges that The Classes
19    members may be ascertained by the records maintained by Defendant.
20          31.    Plaintiff and members of The ATDS Class and The ATDS Revocation
21    Class were harmed by the acts of Defendant in at least the following ways:
22    Defendant illegally contacted Plaintiff and ATDS Class and ATDS Revocation
23    Class members via their cellular telephones thereby causing Plaintiff and ATDS
24    Class and ATDS Revocation Class members to incur certain charges or reduced
25    telephone time for which Plaintiff and ATDS Class and ATDS Revocation Class
26    members had previously paid by having to retrieve or administer messages left by
27    Defendant during those illegal calls, and invading the privacy of said Plaintiff and
28    ATDS Class and ATDS Revocation Class members.


                                  CLASS ACTION COMPLAINT
                                                -7-
     Case 2:20-cv-00844-PSG-MRW Document 1 Filed 01/28/20 Page 8 of 16 Page ID #:8




 1          32.    Common questions of fact and law exist as to all members of The
 2    ATDS Class which predominate over any questions affecting only individual
 3    members of The ATDS Class. These common legal and factual questions, which
 4    do not vary between ATDS Class members, and which may be determined without
 5    reference to the individual circumstances of any ATDS Class members, include,
 6    but are not limited to, the following:
 7                 a.     Whether, within the four years prior to the filing of this
 8                        Complaint, Defendant made any telemarketing/solicitation call
 9                        (other than a call made for emergency purposes or made with
10                        the prior express consent of the called party) to a ATDS Class
11                        member using any automatic telephone dialing system or any
12                        artificial or prerecorded voice to any telephone number
13                        assigned to a cellular telephone service;
14                 b.     Whether Plaintiff and the ATDS Class members were damaged
15                        thereby, and the extent of damages for such violation; and
16                 c.     Whether Defendant should be enjoined from engaging in such
17                        conduct in the future.
18          33.    As a person that received numerous telemarketing/solicitation calls
19    from Defendant using an automatic telephone dialing system or an artificial or
20    prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
21    claims that are typical of The ATDS Class.
22          34.    Common questions of fact and law exist as to all members of The
23    ATDS Revocation Class which predominate over any questions affecting only
24    individual members of The ATDS Revocation Class. These common legal and
25    factual questions, which do not vary between ATDS Revocation Class members,
26    and which may be determined without reference to the individual circumstances of
27    any ATDS Revocation Class members, include, but are not limited to, the
28    following:


                                  CLASS ACTION COMPLAINT
                                               -8-
     Case 2:20-cv-00844-PSG-MRW Document 1 Filed 01/28/20 Page 9 of 16 Page ID #:9




 1                 a.    Whether, within the four years prior to the filing of this
 2                       Complaint, Defendant made any telemarketing/solicitation call
 3                       (other than a call made for emergency purposes or made with
 4                       the prior express consent of the called party) to an ATDS
 5                       Revocation Class member, who had revoked any prior express
 6                       consent to be called using an ATDS, using any automatic
 7                       telephone dialing system or any artificial or prerecorded voice
 8                       to any telephone number assigned to a cellular telephone
 9                       service;
10                 b.    Whether Plaintiff and the ATDS Revocation Class members
11                       were damaged thereby, and the extent of damages for such
12                       violation; and
13                 c.    Whether Defendant should be enjoined from engaging in such
14                       conduct in the future.
15          35.    As a person that received numerous telemarketing/solicitation calls
16    from Defendant using an automatic telephone dialing system or an artificial or
17    prerecorded voice, after Plaintiff had revoked any prior express consent, Plaintiff
18    is asserting claims that are typical of The ATDS Revocation Class.
19          36.    Plaintiff and members of The DNC Class and DNC Revocation Class
20    were harmed by the acts of Defendant in at least the following ways: Defendant
21    illegally contacted Plaintiff and DNC Class and DNC Revocation Class members
22    via their telephones for solicitation purposes, thereby invading the privacy of said
23    Plaintiff and the DNC Class and DNC Revocation Class members whose telephone
24    numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
25    and DNC Revocation Class members were damaged thereby.
26          37.    Common questions of fact and law exist as to all members of The
27    DNC Class which predominate over any questions affecting only individual
28    members of The DNC Class. These common legal and factual questions, which do


                                 CLASS ACTION COMPLAINT
                                              -9-
     Case 2:20-cv-00844-PSG-MRW Document 1 Filed 01/28/20 Page 10 of 16 Page ID #:10




 1     not vary between DNC Class members, and which may be determined without
 2     reference to the individual circumstances of any DNC Class members, include, but
 3     are not limited to, the following:
 4                  a.     Whether, within the four years prior to the filing of this
 5                         Complaint, Defendant or its agents placed more than one
 6                         solicitation call to the members of the DNC Class whose
 7                         telephone numbers were on the National Do-Not-Call Registry
 8                         and who had not granted prior express consent to Defendant and
 9                         did not have an established business relationship with
10                         Defendant;
11                  b.     Whether Defendant obtained prior express written consent to
12                         place solicitation calls to Plaintiff or the DNC Class members’
13                         telephones;
14                  c.     Whether Plaintiff and the DNC Class member were damaged
15                         thereby, and the extent of damages for such violation; and
16                  d.     Whether Defendant and its agents should be enjoined from
17                         engaging in such conduct in the future.
18           38.    As a person that received numerous solicitation calls from Defendant
19     within a 12-month period, who had not granted Defendant prior express consent
20     and did not have an established business relationship with Defendant, Plaintiff is
21     asserting claims that are typical of the DNC Class.
22           39.    Common questions of fact and law exist as to all members of The
23     DNC Class which predominate over any questions affecting only individual
24     members of The DNC Revocation Class.             These common legal and factual
25     questions, which do not vary between DNC Revocation Class members, and which
26     may be determined without reference to the individual circumstances of any DNC
27     Revocation Class members, include, but are not limited to, the following:
28                  a.     Whether, within the four years prior to the filing of this


                                   CLASS ACTION COMPLAINT
                                               - 10 -
     Case 2:20-cv-00844-PSG-MRW Document 1 Filed 01/28/20 Page 11 of 16 Page ID #:11




 1                        Complaint, Defendant or its agents placed more than one
 2                        solicitation call to the members of the DNC Class whose
 3                        telephone numbers were on the National Do-Not-Call Registry
 4                        and who had revoked any prior express consent and any
 5                        established business relationship with Defendant;
 6                  b.    Whether Plaintiff and the DNC Class member were damaged
 7                        thereby, and the extent of damages for such violation; and
 8                  c.    Whether Defendant and its agents should be enjoined from
 9                        engaging in such conduct in the future.
10           40.    As a person that received numerous solicitation calls from Defendant
11     within a 12-month period, who, to the extent one existed, had revoked any prior
12     express consent and any established business relationship with Defendant, Plaintiff
13     is asserting claims that are typical of the DNC Revocation Class.
14           41.    Plaintiff will fairly and adequately protect the interests of the members
15     of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
16     class actions.
17           42.    A class action is superior to other available methods of fair and
18     efficient adjudication of this controversy, since individual litigation of the claims
19     of all Classes members is impracticable. Even if every Classes member could
20     afford individual litigation, the court system could not. It would be unduly
21     burdensome to the courts in which individual litigation of numerous issues would
22     proceed. Individualized litigation would also present the potential for varying,
23     inconsistent, or contradictory judgments and would magnify the delay and expense
24     to all parties and to the court system resulting from multiple trials of the same
25     complex factual issues. By contrast, the conduct of this action as a class action
26     presents fewer management difficulties, conserves the resources of the parties and
27     of the court system, and protects the rights of each Classes member.
28           43.    The prosecution of separate actions by individual Classes members


                                  CLASS ACTION COMPLAINT
                                               - 11 -
     Case 2:20-cv-00844-PSG-MRW Document 1 Filed 01/28/20 Page 12 of 16 Page ID #:12




 1     would create a risk of adjudications with respect to them that would, as a practical
 2     matter, be dispositive of the interests of the other Classes members not parties to
 3     such adjudications or that would substantially impair or impede the ability of such
 4     non-party Class members to protect their interests.
 5           44.     Defendant has acted or refused to act in respects generally applicable
 6     to The Classes, thereby making appropriate final and injunctive relief with regard
 7     to the members of the Classes as a whole.
 8                               FIRST CAUSE OF ACTION
 9            Negligent Violations of the Telephone Consumer Protection Act
10                                      47 U.S.C. §227(b).
11                 On Behalf of the ATDS Class and ATDS Revocation Class
12           45.     Plaintiff repeats and incorporates by reference into this cause of action
13     the allegations set forth above at Paragraphs 1-44.
14           46.     The foregoing acts and omissions of Defendant constitute numerous
15     and multiple negligent violations of the TCPA, including but not limited to each
16     and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
17     47 U.S.C. § 227 (b)(1)(A).
18           47.     As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
19     Plaintiff and the Class Members are entitled an award of $500.00 in statutory
20     damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
21           48.     Plaintiff and the ATDS Class and ATDS Revocation Class members
22     are also entitled to and seek injunctive relief prohibiting such conduct in the future.
23                              SECOND CAUSE OF ACTION
24      Knowing and/or Willful Violations of the Telephone Consumer Protection
25                                              Act
26                                      47 U.S.C. §227(b)
27                 On Behalf of the ATDS Class and ATDS Revocation Class
28           49.     Plaintiff repeats and incorporates by reference into this cause of action


                                    CLASS ACTION COMPLAINT
                                                - 12 -
     Case 2:20-cv-00844-PSG-MRW Document 1 Filed 01/28/20 Page 13 of 16 Page ID #:13




 1     the allegations set forth above at Paragraphs 1-44.
 2           50.    The foregoing acts and omissions of Defendant constitute numerous
 3     and multiple knowing and/or willful violations of the TCPA, including but not
 4     limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
 5     and in particular 47 U.S.C. § 227 (b)(1)(A).
 6           51.    As a result of Defendant’s knowing and/or willful violations of 47
 7     U.S.C. § 227(b), Plaintiff and the ATDS Class and ATDS Revocation Class
 8     members are entitled an award of $1,500.00 in statutory damages, for each and
 9     every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
10           52.    Plaintiff and the Class members are also entitled to and seek injunctive
11     relief prohibiting such conduct in the future.
12                               THIRD CAUSE OF ACTION
13            Negligent Violations of the Telephone Consumer Protection Act
14                                     47 U.S.C. §227(c)
15              On Behalf of the DNC Class and the DNC Revocation Class
16           53.    Plaintiff repeats and incorporates by reference into this cause of action
17     the allegations set forth above at Paragraphs 1-44.
18           54.    The foregoing acts and omissions of Defendant constitute numerous
19     and multiple negligent violations of the TCPA, including but not limited to each
20     and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
21     47 U.S.C. § 227 (c)(5).
22           55.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
23     Plaintiff and the DNC Class and DNC Revocation Class Members are entitled an
24     award of $500.00 in statutory damages, for each and every violation, pursuant to
25     47 U.S.C. § 227(c)(5)(B).
26           56.    Plaintiff and the DNC Class and DNC Revocation Class members are
27     also entitled to and seek injunctive relief prohibiting such conduct in the future.
28                               FOURTH CAUSE OF ACTION


                                   CLASS ACTION COMPLAINT
                                                - 13 -
     Case 2:20-cv-00844-PSG-MRW Document 1 Filed 01/28/20 Page 14 of 16 Page ID #:14




 1      Knowing and/or Willful Violations of the Telephone Consumer Protection
 2                                             Act
 3                                   47 U.S.C. §227 et seq.
 4                 On Behalf of the DNC Class and DNC Revocation Class
 5           57.    Plaintiff repeats and incorporates by reference into this cause of action
 6     the allegations set forth above at Paragraphs 1-44.
 7           58.    The foregoing acts and omissions of Defendant constitute numerous
 8     and multiple knowing and/or willful violations of the TCPA, including but not
 9     limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
10     in particular 47 U.S.C. § 227 (c)(5).
11           59.    As a result of Defendant’s knowing and/or willful violations of 47
12     U.S.C. § 227(c), Plaintiff and the DNC Class and DNC Revocation Class members
13     are entitled an award of $1,500.00 in statutory damages, for each and every
14     violation, pursuant to 47 U.S.C. § 227(c)(5).
15           60.    Plaintiff and the DNC Class and DNC Revocation Class members are
16     also entitled to and seek injunctive relief prohibiting such conduct in the future.
17                                  PRAYER FOR RELIEF
18      WHEREFORE, Plaintiff requests judgment against Defendant for the following:
19                               FIRST CAUSE OF ACTION
20            Negligent Violations of the Telephone Consumer Protection Act
21                                     47 U.S.C. §227(b)
22                 • As a result of Defendant’s negligent violations of 47 U.S.C.
23                  §227(b)(1), Plaintiff and the ATDS Class and ATDS Revocation
24                  Class members are entitled to and request $500 in statutory damages,
25                  for each and every violation, pursuant to 47 U.S.C. 227(b)(3)(B).
26                 • Any and all other relief that the Court deems just and proper.
27                             SECOND CAUSE OF ACTION
28



                                   CLASS ACTION COMPLAINT
                                                - 14 -
     Case 2:20-cv-00844-PSG-MRW Document 1 Filed 01/28/20 Page 15 of 16 Page ID #:15




 1      Knowing and/or Willful Violations of the Telephone Consumer Protection
 2                                            Act
 3                                    47 U.S.C. §227(b)
 4                • As a result of Defendant’s willful and/or knowing violations of 47
 5                 U.S.C. §227(b)(1), Plaintiff and the ATDS Class and ATDS
 6                 Revocation Class members are entitled to and request treble damages,
 7                 as provided by statute, up to $1,500, for each and every violation,
 8                 pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
 9                • Any and all other relief that the Court deems just and proper.
10                             THIRD CAUSE OF ACTION
11           Negligent Violations of the Telephone Consumer Protection Act
12                                      47 U.S.C. §227(c)
13                • As a result of Defendant’s negligent violations of 47 U.S.C.
14                 §227(c)(5), Plaintiff and the DNC Class and DNC Revocation Class
15                 members are entitled to and request $500 in statutory damages, for
16                 each and every violation, pursuant to 47 U.S.C. 227(c)(5).
17                • Any and all other relief that the Court deems just and proper.
18                            FOURTH CAUSE OF ACTION
19      Knowing and/or Willful Violations of the Telephone Consumer Protection
20                                            Act
21                                      47 U.S.C. §227(c)
22                • As a result of Defendant’s willful and/or knowing violations of 47
23                 U.S.C. §227(c)(5), Plaintiff and the DNC Class and DNC Revocation
24                 Class members are entitled to and request treble damages, as provided
25                 by statute, up to $1,500, for each and every violation, pursuant to 47
26                 U.S.C. §227(c)(5).
27                • Any and all other relief that the Court deems just and proper.
28          61.    Pursuant to the Seventh Amendment to the Constitution of the United


                                  CLASS ACTION COMPLAINT
                                               - 15 -
     Case 2:20-cv-00844-PSG-MRW Document 1 Filed 01/28/20 Page 16 of 16 Page ID #:16




 1     States of America, Plaintiff is entitled to, and demands, a trial by jury.
 2
             Respectfully Submitted this 21st Day of January, 2020.
 3
                                  LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4
 5                                       By: /s/ Todd M. Friedman
                                             Todd M. Friedman
 6
                                             Law Offices of Todd M. Friedman
 7                                           Attorney for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                                - 16 -
